In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00417-CV


                    IN THE MATTER OF THE MARRIAGE OF
               BETH ANN HIRNER AND RUSSELL THOMAS HIRNER

                          On Appeal from the 320th District Court
                                   Potter County, Texas
            Trial Court No. 91,913-D, Honorable Pamela Cook Sirmon, Presiding

                                     June 21, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Appellant, Russell Thomas Hirner, has filed a motion seeking voluntary dismissal

of his appeal. The Court finds the motion complies with the requirements of Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party

from seeking relief to which it would otherwise be entitled. As no decision of the Court

has been delivered to date, we grant the motion. The appeal is dismissed. As the motion

does not address costs, costs will be taxed against appellant. TEX. R. APP. P. 42.1(d).

No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                        Per Curiam